Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 10/28/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-9, 11-32 and 35 have been considered and examined.  Claims 10, 33 and 34 have been canceled.

Allowable Subject Matter
Claims 1-9, 11-32 and 35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a light emitting apparatus, comprising: an optical component arranged on the circuit board and over the at least one light emitting device, the at least one light emitting device disposed between the circuit board substrate and the optical component, wherein light emitted from the outer primary light emitting surface impinges a surface of the optical component, and a retroreflector assembly arranged on the circuit board substrate, the retroreflector assembly including a proximal surface adjacent to the circuit board substrate, a distal surface spaced away from the circuit board substrate, and a retroreflective portion arranged between the proximal surface and the distal surface, wherein a distance from the distal surface to the circuit board substrate is less than or equal to a distance from the outer primary light emitting surface to the circuit board substrate are not disclosed. 
The closest prior art are Damborsky et al. (US Pub. 2019/0326485) and Joergensen (US Pub. 2018/0066827). While Damborsky discloses a light emitting apparatus (Fig. 26) and Joergensen discloses a light emitting apparatus (Fig. 1). Neither Joergensen nor Damborsky disclose or suggest in summary an optical component arranged on the circuit board and over the at least one light emitting device, the at least one light emitting device disposed between the circuit board substrate and the optical component, wherein light emitted from the outer primary light emitting surface impinges a surface of the optical component, and a retroreflector assembly arranged on the circuit board substrate, the retroreflector assembly including a proximal surface adjacent to the circuit board substrate, a distal surface spaced away from the circuit board substrate, and a retroreflective portion arranged between the proximal surface and the distal surface, wherein a distance from the distal surface to the circuit board substrate is less than or equal to a distance from the outer primary light emitting surface to the circuit board substrate.
Claim 26 is allowable because limitations a method for improving optical illumination properties of a lighting apparatus, comprising: arranging at least one retroreflector assembly on the circuit board substrate, the retroreflector assembly including a proximal surface, a distal surface, and a retroreflective portion arranged between proximal surface and the distal surface, the proximal surface being adjacent to the circuit board substrate and the distal surface being spaced away from the circuit board substrate; and positioning the distal surface from the circuit board substrate a distance that is less than or equal to a distance of the outer primary light emitting surface to the circuit board substrate, and arranging an optical component on the circuit board substrate and over the light emitting device, the light emitting device disposed between the circuit board substrate and the optical component, wherein light emitted from the outer primary light emitting surface impinges a surface of the optical component are not disclosed. 
The closest prior art are Renn (US Pub. 2011/0310605) and Joergensen. While Renn discloses a method (Fig. 8) and Joergensen discloses a method (Fig. 1). Neither Renn nor Joergensen disclose or suggest in summary arranging at least one retroreflector assembly on the circuit board substrate, the retroreflector assembly including a proximal surface, a distal surface, and a retroreflective portion arranged between proximal surface and the distal surface, the proximal surface being adjacent to the circuit board substrate and the distal surface being spaced away from the circuit board substrate; and positioning the distal surface from the circuit board substrate a distance that is less than or equal to a distance of the outer primary light emitting surface to the circuit board substrate, and arranging an optical component on the circuit board substrate and over the light emitting device, the light emitting device disposed between the circuit board substrate and the optical component, wherein light emitted from the outer primary light emitting surface impinges a surface.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875